DETAILED ACTION
	This is in response to the amendment filed on May 17th 2021.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 5/17/21, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 5, 12 and 17 has been withdrawn. 

Applicant’s arguments, see pg. 14-15, with respect to the 103 rejection(s) have been fully considered and are persuasive with regards to Samdanis.  While the amendment does not remove the SLA feature that Samdanis was relied upon for, the amendment further defines the second management device and applicant argues based on this amendment that Samdanis no longer applies because its devices do not correspond.  Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of Kuge et al. US 2019/0159117 A1.

Regarding Shimojou, examiner does not agree with applicant that it does not send a network slice request message from the first network device to the second network device as argued (pg. 12-13).  Shimojou explicitly teaches sending messages from the first network device to the second network device (see Shimojou Figs. 1, 3 and paragraphs 31, 36-37 and 41).  Paragraph 36 explicitly disclose the “BSS/OSS gives an instruction … to the NFVO”.  Paragraph 37 discloses that the NVFO “receives from the BSS/OSS” and paragraph 41 states the NVFO “receives a service allocation request from the BSS/OSS” (emphasis).  Applicant acknowledges this “instruction” but argues it doesn’t include anything about the network slice (pg. 13).  This statement is not persuasive and is an incorrect interpretation of Shimojou.  The instruction/service allocation is equivalent to the claimed “network slice management request message” because it relates to the creation, management and configuration of network slices (see paragraphs 50-52, and Fig. 3 which teach the BSS receives service/slice request information, then paragraph 60 which discloses the BSS determines whether to select an existing slice or create a new slice, when the service request contains an isolation requirement a new slice is created, paragraph 61, when the BSS/OSS finally makes a determination, it transmits the result of the determination to the NVFO as a service allocation request – see paragraphs 82-86).  In particular, paragraph 86 teaches “the allocation request unit 14 [which is part of the BSS – see Fig. 3] transmits a result of the determination … to the NVFO” (emphasis added).  Paragraphs 87-90 teach additional information that the NVFO receives from the BSS.  Examiner hopes this detailed explanation will arrest any future remarks regarding Shimojou lacking a network slice management request message between the first and second management device.  Furthermore, as can clearly be seen by the bolded citations above, Shimojou explicitly discloses the amended feature regarding the first management device being one of: a BSS, OSS or customer device.  

Claim Objections
Claim 22 is objected to because of the following informalities:  it recites “wherein the selecting, creating, or configuring the network slice, or requesting to configure …” however in claim 21 from which 22 depends, the features “configuring or requesting to configure” have been deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-12, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou et al. US 2017/0208019 A1 in view of Kuge et al. US 2019/0159117 A1.

	Regarding claim 1, Shimojou discloses a method of network slice management (abstract, paragraph 6);
	obtaining, by a first management device, isolation-sharing requirement information of a network slice (BSS is a network slice management device – Figs. 1, 3 and paragraphs 25, 30; slice/service management tables include isolation requirement – see Figs. 4, 7 and paragraph 53; the BSS obtains this information from the service requirements – paragraphs 12, 61); and

	 wherein the first management device includes at least one of: a BSS, OSS and customer device (Fig. 1);
	wherein the second management device includes at least one of: a network slice orchestration and management unit (NeSOAM) and a network orchestrator (NO) (the claim does not explicitly define “NeSOAM” and applicant’s specification does not explicitly define NeSOAM so it is interpreted under the broadest reasonable interpretation in view of the specification, the specification discloses it is responsible for network slice management and orchestration (paragraph 80) and that it may be located in “any network element” including a NFVO (paragraph 81); Shimojou shows the NVFO is part of a “MANO” Management and Orchestration architecture, see Fig. 1, paragraph 30; thus the MANO/NVFO reads on the claimed “NeSOAM” given the specification teaching it provides orchestration and may be located in the NVFO);
wherein the network slice management request message includes the isolation-sharing requirement information of the network slice (send service allocation request to NVFO – paragraphs 41, 82-85, Figs. 1, 3, 7 and 11; NVFO now has network slice isolation requirement information based on the service requirements – see Fig. 4, paragraph 58), and the network slice management request message is used to instruct the second management device to select or create the network slice (request message received from BSS is result of determination whether to select or create a network slice based on isolation requirement and resource info – 

	Shimojou does not explicitly disclose wherein the isolation-sharing requirement information of the network slice includes at least one of a user level of the network slice, a priority of the network slice, an isolation-sharing level of the network slice, and service level agreement (SLA) information of the network slice.  As explained above, Shimojou teaches whether isolation is required (see paragraph 12 and the Tables in Figs. 4 and 6), but not a particular isolation “level”.  However, this is explicitly taught by Kuge as a network slice management system (abstract) where network slice is configured using network functions and isolation levels (paragraphs 97, 109 and Figs. 4B, 5B).  Furthermore, Kuge discloses the isolation levels are carried in messages between MME (paragraph 11), thus it applies to the second management device being defined as a orchestration and management unit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimojou with the isolation levels for a network slice as taught by Kuge for the purpose of creating and managing network slices.  Kuge teaches that isolation levels indicate a degree of independence with respect to other slices, thereby providing complete isolation or some resource sharing (paragraph 109).  One of ordinary skill in the art would understand that resource sharing is economical and can reduce costs, thus it would be beneficial to provide isolation while sharing resources when acceptable.


determining by the first management device, the isolation-sharing requirement information of the network slice based on the isolation sharing requirement information of the service (paragraph 58), wherein the network slice is used to provide the service (slices provides services – paragraph 24).

Regarding claim 3, Shimojou discloses the isolation-sharing requirement information of the service comprises at least one of: a service level of a service, a user level, a priority of the network slice, a type of the network slice, an isolation sharing level of the network slice, SLA information, or KPI information (isolation requirement information taught by Shimojou comprises at least type of service because it requires an isolated slice, also includes at least service level information of a service – see Figs. 4 and 7; Shimojou does not appear to teach SLA or KPI information but these are both well-known concepts in the art).

Regarding claim 4, Shimojou discloses the network slice comprises at least one network slice component (slices require resources and thus have “components” – paragraphs 7-9) the isolation sharing requirement information of the network slice carries isolation sharing requirement information of the network slice component or the request message carries the 
the network slice management request message is further used to instruct the second management device to select or request the network slice component (based on instruction/service request from BSS, the second management device / NFVO issues instructions to select or request network slices – see paragraphs 6, 31, 35-37, 106 and Fig. 11).

Regarding claim 5, it repeats the same limitations as claim 1 with the addition of “component”.  Therefore they are rejected for the same reasons given above.

Regarding claim 7, Shimojou discloses the isolation-sharing level of the network slice comprises at least one of: sharing, exclusivity, isolation, application isolation, soft isolation or hard isolation (by definition, an isolation-sharing level comprises at least “sharing”, “exclusivity” or “isolation”; Shimojou teaches that resources of a slice are “isolated” – see paragraph 24).

Regarding claim 8, it is a device claim that corresponds to the method of claim 1, thus it is rejected for similar reasons (Shimojou discloses devices to perform the method – see Figs. 1, 10).

Regarding claims 9-12 and 14, they are dependent claims that correspond to the dependent claims 2-5 and 7 presented above; thus they are also rejected for similar reasons.

Regarding claim 15, it is also a device claim that corresponds to the method of claim 1, and the device of claim 8, thus it is rejected for similar reasons.

Regarding claims 16-17, they correspond to the previously presented dependent claims and thus are rejected for the same reasons.

Regarding claim 19, Shimojou discloses with the isolation-sharing requirement information of the network slice comprising the isolation-sharing level of the network slice, selecting or creating the network slice, based on the isolation sharing level of the network slice (select or create network slice based on instructions received which include isolation requirements as explained above in the rejection of claim 1).

Regarding claim 20, Shimojou discloses with the isolation sharing level of the network slice being sharing, the selecting or creating, the network slice comprises selecting an existing network slice whose isolation-sharing level is sharing, or wherein with the isolation-sharing level being isolation or exclusivity, selecting or creating the network slice (this is merely following the instructions regarding the isolation requirement, Shimojou teaches either sharing slices or excluding slices depending on the isolation requirement, as well as allocating resources – see paragraphs 6-7, 33, 39, 51, 58 and Fig. 4; thus it teaches selecting or creating in response to isolation sharing level being isolation and selecting an existing slice when isolation is not required).

	Regarding claim 21, all the features recited are covered by claim 1, thus it is rejected for the same reasons.

	Regarding claim 22, Shimojou discloses isolation requirement information of the network slice comprises isolation sharing … of the network slice and selecting or creating, the network slice, based on the isolation sharing … of the network slice (send message to NVFO – paragraph 75, Figs. 3 and 11; NVFO now has isolation requirement information based on the service request message – see paragraph 82 and Figs. 3 and 7; this message allows creation and configuration of network slices – paragraph 6; NFVO receives instruction from BSS and performs management of slices – paragraphs 31 and 35-37; also see Fig. 11 and paragraph 106).  Shimojou does not explicitly disclose an isolation “level” but this is taught by Kuge as discussed above (Fig. 4B).  The motivation to combine is the same.

	Regarding claim 23, it corresponds to claim 20.  Therefore it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Zee et al. US 2020/0305054 A1 discloses isolated network slices including an OSS performing management (abstract, paragraphs 46 and 105).
Hu et al. US 2019/0261179 A1 discloses an Orchestrator manages network slices in a 5G network (abstract, paragraph 38).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975